Case 20-12627-BFK        Doc 2    Filed 12/02/20 Entered 12/02/20 16:45:07           Desc Main
                                  Document      Page 1 of 4



John P. Forest, II, VSB# 33089
11350 Random Hills Rd., Suite 700
Fairfax, VA 22030
(703) 691-4940
Proposed Counsel for the Debtor

                   THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
__________________________________________
                                            )
IN RE: SOUTHERN MANAGEMENT ASSET            )
       SERVICES, LLC                        )
                                            )      Docket Number 20-12627
       Debtor                               )      Chapter 11
_________________________________________ )

                   LIST OF 20 LARGEST UNSECURED CREDITORS

       The Creditors listed below are the 20 largest unsecured creditors of this Debtor who are

not insiders:

                             VA Dept of Tax
                             Box 1777
                             Richmond, VA 23218-1777

                             IRS/Centralized Insolvency Ops.
                             Box 7346
                             Philadelphia, PA 19101-7346

                             Treasurer, Stafford County
                             1300 Courthouse Rd.
                             Stafford, VA 22554

                             Michael Bright
                             118 Hide Park
                             Stafford, VA 22554

                             Kimberly Pollard
                             5054 Tars Dr.
                             Fredericksburg, VA 22407

                             Bronson King
                             3505 Beal Court
                             Woodbridge, VA 22193
Case 20-12627-BFK   Doc 2   Filed 12/02/20 Entered 12/02/20 16:45:07   Desc Main
                            Document      Page 2 of 4




                       John Steinmetz
                       881 Belle Plains Rd.
                       Fredericksburg, VA. 22405

                       Curtis Ott
                       212 Old Landing Court
                       Fredericksburg, VA 22405

                       Jacob Adams
                       15146 Kerry Dale Rd.
                       Woodbridge, VA 22193

                       Clifford Chandler
                       1803 Sony Creek Dr.
                       Fredericksburg, VA 22407

                       Heather Boyd
                       19308 Weaver Rd.
                       Triangle, VA 22172

                       Darnell Grayson
                       9005 Brock Rd.
                       Spotsylvania, VA 22553

                       Bill Johnson
                       United Residential Appraisals, Inc.
                       150 Chevy Chase St., Unit 206
                       Gaithersburg, MD 20878

                       84 Lumber
                       64 Simpson Rd.
                       Fredericksburg, VA 22405

                       Accent Millwork & Supply, Inc.
                       1195 International Pkwy.
                       Fredericksburg, VA 22406

                       Advantage Sign Services
                       254 White Oak Rd.
                       Fredericksburg, VA 22405

                       Lawn Maintenance Service
                       1346 Calidon Rd.
                       King George, VA 22485
Case 20-12627-BFK   Doc 2   Filed 12/02/20 Entered 12/02/20 16:45:07   Desc Main
                            Document      Page 3 of 4




                       Southland Property Inspections, LLC
                       13000 Peacock La.
                       Charlotte, NC 28215

                       John Ellis
                       5308 Water Mill Rd.
                       Spotsylvania, VA 22501

                       Gordon Gay
                       25 Butler Rd.
                       Falmouth, VA 22501
Case 20-12627-BFK        Doc 2     Filed 12/02/20 Entered 12/02/20 16:45:07             Desc Main
                                   Document      Page 4 of 4



       Under penalty of perjury, the undersigned certifies that the above is list is true and

correct.

                                  Southern Management Asset Services, LLC


                                  By:     /s/ Michael A. Iacovacci, II
                                          Michael A. Iacovacci, II, Manager

                                  Date: December 2, 2020
